                                  Timothy J. Straub                                                         Dentons US LLP
                                  Managing Associate                                             1221 Avenue of the Americas
                                                                                                   New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                   United States
                                  D   +1 212-768-6821

                                                                                བྷ ᡀ Salans FMC SNR Denton McKenna Long
                                                                                                              dentons.com




                                                                                    USDC SDNY
                                                                                    DOCUMENT
May 5, 2021                                                                         ELECTRONICALLY FILED
                                                                                    DOC #:
VIA ECF                                                                             DATE FILED: 5/6/2021

The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Sanchez v. PeopleMedia Inc.: Case No. 1:20-cv-10982-MKV


Dear Judge Vyskocil:

We represent defendant PeopleMedia, Inc. (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, Christian Sanchez, we jointly and respectfully move this Court to stay all case
deadlines in this action for forty five (45) days, from May 5, 2021 to June 21, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub
                    DENIED. The Court's previous order extending Defendant's time to respond
                    stated that no further extensions would be granted. Moreover, the Court's
cc:     All counsel
                    Individual Practices require that requests for adjournment of deadlines be filed at
                    least 72 hours in advance. This request is not timely. Because the deadline for
                    Defendant's response to the complaint has passed, due to counsel's untimely
                    request, the Court sua sponte extends Defendant's time to respond to May 7, 2021.
                    Defendant's response to the complaint must be received by that date. Failure to
                    comply with this order may result in sanctions. If the Parties have reached a
                    settlement in principle of this action, they may file a joint letter on the docket
                    informing the Court, at which time the Court will dismiss the action with leave to
                    reopen within one month.
                                         onth. SO ORDERED.
                                                              5/6/2021


US_Active\118152334\V
